DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated August 23, 2022 in which claims 1and 11 have been amended and claims 6 and 16 have been canceled.  Therefore, claims 1, 3-5, 7, 9-11, 13-15, 17, and 19-20 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on August 23, 2022 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7, 9-11 and 13-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
The claims recite the limitations of:
a display; at least one transceiver configured to transmit or receive data to/from a shop terminal, a payment server, and a second mobile device; and at least one processor configured to: in response to the second mobile device being located in a short-range communication coverage region of the first mobile device, control the transceiver to receive an identifier of the second mobile device from the second mobile device through short-range communication,
generate a payment group by adding the second mobile device to the payment group including the first mobile device, based on the received identifier of the second mobile device, 
display a receipt for a product payment to be paid for on the display, 
determine information about a payment amount of the first mobile device and information about a payment amount of the second mobile device based on the receipt, 
control the transceiver to transmit, to the payment server, group information of the payment group for registering first identification information of the payment group in the payment server, wherein the first identification information of the payment group includes an identifier of the first mobile device, an identifier of the second mobile device, information about the payment amount of the first mobile device, information about the payment amount of the second mobile device, and a virtual credit card number corresponding to the payment group,
control the transceiver to receive, from the payment server, the registered first identification information of the payment group in the payment server including the virtual credit card number,
control the transceiver to transmit, to the shop terminal, the first identification information of the payment group for payment for a product, and 
when the first identification information of the payment group corresponds to second identification information of the payment group, control the transceiver to receive, from the payment server, a payment authentication request for a payment amount of the first mobile device allocated to the first mobile device from among a total payment amount of the product, wherein the payment amount of the first mobile device is determined based on the first identification information of the payment group.
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers a system for authenticating a user and facilitating the completion of a financial transaction, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “mobile device”, “memory”, and “processor”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “mobile device”, “memory”, and “processor”, language; “receiving”, “generating”, “displaying”, “determining”, and “transmitting” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.
Claim 1:  but for the generically recited computer language, a display; at least one transceiver configured to transmit or receive data to/from a shop terminal, a payment server, and a second mobile device; and at least one processor configured to: in response to the second mobile device being located in a short-range communication coverage region of the first mobile device, control the transceiver to receive an identifier of the second mobile device from the second mobile device through short-range communication, in the context of the claimed invention encompasses manually receiving data.
but for the generically recited computer language, generate a payment group by adding the second mobile device to the payment group including the first mobile device, based on the received identifier of the second mobile device, in the context of the claimed invention encompasses manually generating a payment group.
but for the generically recited computer language, display a receipt for a product payment to be paid for on the display, in the context of the claimed invention encompasses manually displaying a receipt.
but for the generically recited computer language, determine information about a payment amount of the first mobile device and information about a payment amount of the second mobile device based on the receipt, in the context of the claimed invention encompasses manually determining a information about a payment amount.
but for the generically recited computer language, control the transceiver to transmit, to the payment server, group information of the payment group for registering first identification information of the payment group in the payment server, wherein the first identification information of the payment group includes an identifier of the first mobile device, an identifier of the second mobile device, information about the payment amount of the first mobile device, information about the payment amount of the second mobile device, and a virtual credit card number corresponding to the payment group, in the context of the claimed invention encompasses manually transmitting group information for registering identification information.
but for the generically recited computer language, control the transceiver to receive, from the payment server, the registered first identification information of the payment group in the payment server including the virtual credit card number, in the context of the claimed invention encompasses manually receiving identification information.
but for the generically recited computer language, control the transceiver to transmit, to the shop terminal, the first identification information of the payment group for payment for a product, in the context of the claimed invention encompasses manually transmitting identification information.
but for the generically recited computer language, when the first identification information of the payment group corresponds to second identification information of the payment group, control the transceiver to receive, from the payment server, a payment authentication request for a payment amount of the first mobile device allocated to the first mobile device from among a total payment amount of the product, wherein the payment amount of the first mobile device is determined based on the first identification information of the payment group, in the context of the claimed invention encompasses manually analyzing identification information and receiving an authentication request.
Claim 4:  but for the generically recited computer language, wherein the adding of the second mobile device to the payment group comprises adding the second mobile device to the payment group as a contact with the second mobile device is detected, in the context of the claimed invention encompasses manually detecting and storing contact information.
Claim 5:  but for the generically recited computer language, wherein the identification information of the payment group is provided from the payment server to the first mobile device and is registered in the payment server for payment by the payment group, in the context of the claimed invention encompasses manually providing and registering identification information.
Claim 7:  but for the generically recited computer language, wherein the identification information of the payment group provided to the shop terminal is provided from the shop terminal to the payment server, and wherein the payment amount of the first mobile device is determined by the payment server based on the group information and the identification information of the payment group provided from the shop terminal to the payment server, in the context of the claimed invention encompasses manually providing and determining identification information based on group information.
Claim 9:  but for the generically recited computer language, further comprising instructions that configure the at least one processor for: receiving the payment amount of the second mobile device from the second mobile device; and adding the received payment amount of the second mobile device to the group information, in the context of the claimed invention encompasses manually receiving and providing group information.
Claim 10:  but for the generically recited computer language, further comprising instructions that configure the at least one processor for:  determining a payment rate of the first mobile device and a payment rate of the second mobile device, wherein the group information comprises the determined payment rate of the first mobile device and the determined payment rate of the second mobile device, in the context of the claimed invention encompasses manually determining a payment rate of one or more users.
Claim 11 and 20 are substantially similar to claim 1, thus, it is rejected on similar grounds.
Claim 13 is substantially similar to claim 3, thus, it is rejected on similar grounds.
Claim 14 is substantially similar to claim 4, thus, it is rejected on similar grounds.
Claim 15 is substantially similar to claim 5, thus, it is rejected on similar grounds.
Claim 17 is substantially similar to claim 7, thus, it is rejected on similar grounds.
Claim 19 is substantially similar to claim 10, thus, it is rejected on similar grounds.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “mobile device”, “memory”, and “processor”, to perform the “receiving”, “generating”, “displaying”, “determining”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “generating”, “displaying”, “determining”, and “transmitting” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)  
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.  Dependent claims 3 and 13 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1, 3-5, 7, 9-11, and 13-25 are not patent eligible. 

Response to Arguments
Applicant’s arguments filed on August 23, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1, 3-5, 7, 9-11, and 13-25, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  
Examiner disagrees, however, and notes that the Method of Organizing Human Activity in this application relates to a system for authenticating a user and facilitating the completion of a financial transaction, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  Examiner notes that the additional elements of the computer system - a “mobile device”, “memory”, and “processor” - to perform the “receiving”, “generating”, “displaying”, “determining”, and “transmitting” in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue covers a system for authenticating a user and facilitating the completion of a financial transaction, which is a fundamental economic practice.  The claims invoke the “mobile device”, “memory”, and “processor”,  merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1, 3-5, 7, 9-11, and 13-25, Examiner notes that the rejection is withdrawn in light of the amended claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693